Exhibit 99.1 Exterran Partners Reports Second-Quarter 2012 Results HOUSTON, Aug. 2, 2012 – Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the second quarter 2012. Exterran Partners reported EBITDA, as further adjusted (as defined below), of $45.0 million for the second quarter 2012, compared to $40.0 million for the first quarter 2012 and $32.0 million for the second quarter 2011. Distributable cash flow (as defined below) totaled $27.3 million for the second quarter 2012, compared to $26.9 million for the first quarter 2012 and $19.0 million for the second quarter 2011. Revenue was $97.2 million for the second quarter 2012, compared to $88.7 million for the first quarter 2012 and $71.8 million for the second quarter 2011. Net income for the second quarter 2012 was $9.1 million, or $0.18 per diluted limited partner unit, excluding a $28.1 million non-cash long-lived asset impairment which did not impact our cash flows, liquidity position, or compliance with debt covenants. Net loss was $19.1 million for the second quarter 2012, or $0.47 per diluted limited partner unit, compared to net income of $4.5 million, or $0.09 per diluted limited partner unit, for the first quarter 2012, and a net loss of $1.9 million, or $0.08 per diluted limited partner unit, for the second quarter 2011. “Exterran Partners’ performance benefitted from the startup of new compressor units primarily in liquids rich and shale plays and a full-quarter contribution from the March 2012 acquisition of compression and processing assets from Exterran Holdings,” said Brad Childers, Chairman, President and Chief Executive Officer of Exterran Partners’ managing general partner. “Relatively low natural gas prices continue to pose a challenge to activity levels although we are encouraged by the recent modest rebound in prices. We remain optimistic about intermediate and long-term growth opportunities as a result of the role of natural gas as a readily available and cost-effective source of energy.” For the second quarter 2012, Exterran Partners’ quarterly cash distribution was $0.5025 per limited partner unit, or $2.01 per limited partner unit on an annualized basis. The second-quarter 2012 distribution was $0.005 per limited partner unit higher than the first-quarter 2012 distribution of $0.4975 per limited partner unit and $0.02 per limited partner unit higher than the second-quarter 2011 distribution of $0.4825 per limited partner unit. 1 Conference Call Details Exterran Partners and Exterran Holdings will host a joint conference call regarding second-quarter results: · Teleconference: Thursday, Aug. 2, 2012 at 11:00 a.m. Eastern Time, 10:00 a.m. Central Time.To access the call, United States and Canadian participants should dial 800-446-1671.International participants should dial +1-847-413-3362 at least 10 minutes before the scheduled start time.Please reference Exterran conference call number 32862817. · Live Webcast: The webcast will be available in listen-only mode via the companies’ website: www.exterran.com. · Webcast Replay: For those unable to participate, a replay will be available from 2:00 p.m. Eastern Time on Thursday, Aug. 2, 2012, until 2:00 p.m. Eastern Time on Thursday, Aug. 9, 2012. To listen to the replay, please dial 888-843-7419 in the United States and Canada, or +1-630-652-3042 internationally, and enter access code 32862817#. ***** EBITDA, as further adjusted, a non-GAAP measure, is defined as net income (loss) plus income taxes, interest expense (including debt extinguishment costs and gain or loss on termination of interest rate swaps), depreciation and amortization expense, impairment charges, other charges, and non-cash selling, general and administrative (“SG&A”) costs and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the omnibus agreement to which Exterran Holdings and Exterran Partners are parties (the “Omnibus Agreement”), which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. Distributable cash flow, a non-GAAP measure, is defined as net income (loss) plus depreciation and amortization expense, impairment charges, non-cash SG&A costs, interest expense and any amounts by which cost of sales and SG&A costs are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes, less cash interest expense (excluding amortization of deferred financing fees and costs incurred to terminate interest rate swaps early) and maintenance capital expenditures, and excluding gains/losses on asset sales and other charges. Gross Margin, as adjusted, a non-GAAP measure, is defined as total revenue less cost of sales (excluding depreciation and amortization expense) plus any amounts by which cost of sales are reduced as a result of caps on these costs contained in the Omnibus Agreement, which amounts are treated as capital contributions from Exterran Holdings for accounting purposes. 2 About Exterran Partners Exterran Partners, L.P. is a leading provider of natural gas contract operations services to customers throughout the United States.Exterran Holdings, Inc. (NYSE: EXH) owns an equity interest in Exterran Partners, including all of the general partner interest.For more information, visit www.exterran.com. Forward-Looking Statements All statements in this release (and oral statements made regarding the subjects of this release) other than historical facts are forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of uncertainties and factors, many of which are outside Exterran Partners’ control, which could cause actual results to differ materially from such statements. Forward-looking information includes, but is not limited to: Exterran Partners’ operational and financial strategies and ability to successfully effect those strategies; Exterran Partners’ expectations regarding future economic and market conditions; Exterran Partners’ financial and operational outlook and ability to fulfill that outlook; and demand for Exterran Partners’ services and growth opportunities for those services. While Exterran Partners believes that the assumptions concerning future events are reasonable, it cautions that there are inherent difficulties in predicting certain important factors that could impact the future performance or results of its business.Among the factors that could cause results to differ materially from those indicated by such forward-looking statements are: local, regional and national economic conditions and the impact they may have on Exterran Partners and its customers; changes in tax laws that impact master limited partnerships; conditions in the oil and gas industry, including a sustained decrease in the level of supply or demand for oil or natural gas or a sustained decrease in the price of oil or natural gas; changes in economic conditions in key operating markets; changes in safety, health, environmental and other regulations; and the performance of Exterran Holdings. These forward-looking statements are also affected by the risk factors, forward-looking statements and challenges and uncertainties described in Exterran Partners’ Annual Report on Form 10-K for the year ended December 31, 2011, filed with the SEC on February 24, 2012, and those set forth from time to time in Exterran Partners’ filings with the Securities and Exchange Commission, which are currently available at www.exterran.com.We will provide a hard copy of our Annual Report to any unitholder or potential investor, without charge, upon written or oral request. Except as required by law, Exterran Partners expressly disclaims any intention or obligation to revise or update any forward-looking statements whether as a result of new information, future events or otherwise. SOURCE Exterran Partners, L.P. 3 EXTERRAN PARTNERS, L.P. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per unit amounts) Three Months Ended June 30, March 31, June 30, Revenue $ $ $ Costs and expenses: Cost of sales (excluding depreciation and amortization) Depreciation and amortization Long-lived asset impairment Selling, general and administrative Interest expense Other (income) expense, net ) Total costs and expenses Income (loss) before income taxes ) ) Income tax expense Net income (loss) $ ) $ $ ) General partner interest in net income (loss) $ $ $ Limited partner interest in net income (loss) $ ) $ $ ) Weighted average limited partners' units outstanding: Basic Diluted Earnings (loss) per limited partner unit: Basic $ ) $ $ ) Diluted $ ) $ $ ) 4 EXTERRAN PARTNERS, L.P. UNAUDITED SUPPLEMENTAL INFORMATION (In thousands, except per unit amounts and percentages) Three Months Ended June 30, March 31, June 30, Revenue $ $ $ Gross Margin, as adjusted (1) $ $ $ EBITDA, as further adjusted (1) $ $ $ % of Revenue 46
